Matter of McCray v Lee (2015 NY Slip Op 07662)





Matter of McCray v Lee


2015 NY Slip Op 07662


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-06859
 (Index No. 1910/14)

[*1]In the Matter of Lionel McCray, petitioner, 
vWilliam Lee, etc., et al., respondents.


Whiteman Osterman & Hanna, LLP, Albany, N.Y. (Nicholas J. Faso and Christopher E. Buckley of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Anisha S. Dasgupta and Karen W. Lin of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Green Haven Correctional Facility, dated December 19, 2013, which confirmed a decision of a hearing officer dated December 16, 2013, made after a Tier II disciplinary hearing, found the petitioner guilty of violating Institutional Rules of Conduct 116.10 (7 NYCRR 270.2[B][17][i]) and 116.11 (7 NYCRR 270.2[B][17][ii]), and imposed penalties.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner's contention, the decision of the hearing officer that the petitioner violated two prison disciplinary rules (7 NYCRR 270.2[B][17][i], [ii]) was supported by substantial evidence (see Matter of Topsy v Venettozzi, 98 AD3d 520, 521; Matter of Stapleton v Connolly, 96 AD3d 861; Matter of Carlisle v Lee, 96 AD3d 837; Matter of Medina v Sing Sing Correctional Facility, 95 AD3d 1331, 1332; Matter of Mills v Fischer, 85 AD3d 1033).
The petitioner's remaining contention is unpreserved for review, and, in any event, is without merit (see Matter of Khan v New York State Dept. of Health, 96 NY2d 879; Matter of Cooper v Smith, 63 NY2d 615).
DILLON, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court